Citation Nr: 0825630	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-34 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for metamorphopsia 
due to central macular scarring, currently evaluated at 10 
percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the benefit sought on appeal.  The veteran, who 
had active service from September 1975 to June 1977, appealed 
that decision to the Board, and the case was referred to the 
Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
additional development prior to final appellate review.  In 
this regard, the veteran submitted additional evidence after 
the issuance of the May 2007 Supplemental Statement of the 
Case directly to the Board in connection with his claim.  
This evidence is pertinent to the veteran's claim and is not 
duplicative of evidence previously considered by the RO.  
However, this evidence was received without a waiver from the 
veteran of initial consideration of that evidence by the RO, 
as is his right under the Board's regulations and rules of 
practice.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2007).  As 
such, this matter must be addressed prior to final appellate 
review.

The Board is also of the opinion that, in light of this 
additional evidence, the RO should review the medical 
evidence of record and determine whether there is sufficient 
medical evidence to decide the claim.  If the medical 
evidence is not sufficient to decide the claim, the veteran 
should be afforded a VA examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should review the medical 
evidence of record, including the 
evidence associated with the claims file 
since the issuance of the May 2007 
Supplemental Statement of the Case and 
determine whether there is sufficient 
medical evidence to decide the claim.  If 
the medical evidence is not sufficient to 
decide the claim, the veteran should be 
afforded a VA examination.

2.  The RO/AMC should review the evidence 
associated with the claims file since the 
issuance of the May 2007 Supplemental 
Statement of the Case.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

